United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lompoc, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sally LaMacchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1386
Issued: October 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 25, 2007 appellant filed a timely appeal of a March 8, 2007 decision of the
Office of Workers’ Compensation Programs, denying merit review of her claim. Since more
than one year has elapsed between the last Office merit decision on September 28, 2004 and the
filing of this appeal, the Board lacks jurisdiction to review the merits of the claim pursuant to 20
C.F.R. §§ 501.2(c), 501.3(d)(2) and 501.6(c) and (d).
ISSUE
The issue is whether the Office properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim.

FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated June 9, 2006, the
Board affirmed a September 28, 2004 Office decision.1 The Board determined that appellant had
not established total disability for the periods January 11 to May 3 and May 5 to 6, 2002, nor had
she established a recurrence of disability commencing May 9, 2002. The accepted injury in this
case was a temporary aggravation of spondylolisthesis at L5-S1. The history of the case is
contained in the Board’s prior decision and is incorporated herein by reference.
By letter dated February 26, 2007, appellant requested reconsideration of her claim. She
submitted an October 17, 2006 petition for reconsideration previously submitted to the Board.2
Appellant argued that the issue was whether the Office erred in denying compensation without
deciding job suitability.
In a decision dated March 8, 2007, the Office determined that the application for
reconsideration was not sufficient to warrant merit review of the claim.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee shall exercise this right through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”3
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.4
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits. Where the
request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.5
1

Docket No. 06-32 (issued June 9, 2006).

2

The petition for reconsideration was untimely and the Board did not issue an order on the petition.

3

20 C.F.R. § 10.605 (1999).

4

Id. at § 10.606(b)(2).

5

Id. at § 10.608.

2

ANALYSIS
The September 28, 2004 Office decision, affirmed by the Board in a June 9, 2006
decision, denied appellant’s claims for compensation beginning January 11, 2002 on the grounds
that the medical evidence did not establish total disability for the periods claimed. In addition,
the Board found that the evidence did not establish a recurrence of disability commencing
May 9, 2002. Appellant did not submit any relevant and pertinent evidence not previously
considered by the Office. She did not submit any new medical evidence with respect to the
claimed periods of disability.
Appellant appeared to argue that the Office erred in failing to consider job suitability,
citing case law with respect to termination of benefits pursuant to 5 U.S.C. § 8106(c)(1).6 The
instant case did not involve a termination of benefits on the grounds that appellant refused an
offer of suitable work. The claims for compensation were denied on the grounds that the
medical evidence failed to establish an employment-related disability for the periods claimed.
Appellant did not show that the Office erroneously applied or interpreted a specific point of law,
nor did she advance a new and relevant legal argument. Where the legal argument presented has
no reasonable color of validity, the Office is not required to reopen the case for merit review.7
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that the Office erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by the
Office, or submit relevant and pertinent new evidence not previously considered by the Office.
Pursuant to 20 C.F.R. § 10.608, the application for reconsideration is properly denied without
merit review of the claim.
CONCLUSION
Appellant did not meet any of the requirements of 20 C.F.R. § 10.606(b)(2) and therefore
the Office properly denied the application for reconsideration without merit review of the claim.

6

Appellant cited Charlene R. Herrera, 44 ECAB 361 (1993); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on
recon., 43 ECAB 818 (1992).
7

See Norman W. Hanson, 40 ECAB 1160 (1989).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 8, 2007 is affirmed.
Issued: October 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

